DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 41- 43, and 45-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. (US Patent No. 3,561,633) in view of Andrews (GB1369206).
Regarding claim 38, the Morrison et al. (hereinafter Morrison) reference discloses a panel (19) capable of forming at least a part of a wall of a sectional tank, the panel comprising a base member (30) that is completely encapsulated by a polymeric coating (31), and wherein a polymer used in the polymeric coating has an elongation at rupture of at least 10% (properties of GFRP), including the base being plywood or like material.
However, the Morrison reference fails to explicitly disclose wherein the base member comprises at least one of fiberglass, concrete, cement and steel.
The Andrews reference, a panel, discloses steel, concrete and plywood are known equivalents for panels (Col. 1, Lines 30-37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the core of the Morrison reference to be one of fiberglass, concrete, cement and steel in view of the teachings of the Andrews reference since the materials are well known equivalents in the art and in order to provide a solid enclosure.
Regarding claim 41, the modified Morrison reference discloses the invention substantially as claimed in claim 38.
However, the modified Morrison reference fails to explicitly disclose the elastomeric coating comprises a polyurethane or a polyurea or a polyurethane/polyurea hybrid elastomer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the coating to comprise a polyurethane or a polyurea or a polyurethane/polyurea hybrid elastomer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide optimal sealing life.  In re Leshin, 125 USPQ 416.
Regarding claim 42, the Morrison reference, as modified in claim 38, discloses the coating. MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  Claim 42 is anticipated by Giarrusso.  The process by which the coating is made is not a patentable distinction.
Regarding claim 43, the modified Morrison reference discloses the invention substantially as claimed in claim 38.
However, the modified Morrison reference fails to explicitly disclose a resin that forms the coating has, at room temperature, a gel time of less than 120 minutes
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a claimed material for the anchor formations, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter mechanical expedience, and in order to provide a longer lasting gasket.  In re Leshin, 125 USPQ 416.
Regarding claims 45 and 46, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art to provide one or more plastic or steel anchor formations, where each anchor formation is partwise anchored in the coating and partwise anchored to the base member in order to secure the seal member.
Regarding claim 47, the modified Morrison reference discloses the invention substantially as claimed in claim 38.
However, the modified Morrison reference fails to explicitly disclose the one or more anchor formations comprise a generally cruciform-shaped profile.
It would have been obvious to one of ordinary skill in the art at the time of filing to change the shape of the anchor formations to be a generally cruciform-shaped profile, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to provide a more secure attachment. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 48, the Morrison reference, as modified in claim 38, discloses the coating comprises a single layer of elastomer (Morrison, Fig. 3).
Regarding claims 49 and 50, the modified Morrison reference discloses the invention substantially as claimed in claim 38.
However, the modified Morrison reference fails to explicitly disclose the coating comprises multiple layers and being of the same material.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide multiple coatings, since it has been held that mere duplication of the essential working parts of a device involves onloy rouine skillin the art and in order to provide optimum protection to the panel. St. Regis Paper Col. V. Bemis Co., 193 USPQ 8.
Regarding claim 51, the modified Morrison reference discloses the invention substantially as claimed in claim 38.
However, the modified Morrison reference fails to explicitly disclose the thickness of the coating.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the thickness between 0.1mm and 10mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide longer life to the seal. In re Aller, 105 USPQ 233.


Response to Arguments
Applicant’s arguments with respect to claim(s) 38, 41-43, and 45-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675